Citation Nr: 0532109	
Decision Date: 11/29/05    Archive Date: 12/07/05	

DOCKET NO.  03-24 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for reflux disease, 
including as secondary to service-connected disability.

2.  Entitlement to service connection for chronic fatigue, 
including as secondary to service-connected disability.

3.  Entitlement to an effective date earlier than July 6, 
2000, for compensable evaluations for shell fragment wounds 
of the chest, left wrist and left thigh.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Senior Counsel


INTRODUCTION

The veteran had active service from July 1970 to July 1974, 
from December 1974 to December 1978, and from February to 
April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that granted compensable evaluations for shell 
fragment wounds of the chest, left wrist, and left thigh, 
effective July 6, 2000, the date the veteran had reopened his 
claim, and denied service connection for reflux disease and 
chronic fatigue.

During a personal hearing before the undersigned in August 
2005, at pages 14 and 15, the veteran indicated a desire to 
claim an increased rating for post-traumatic stress disorder 
(PTSD).  This matter is referred to the RO for consideration.


FINDINGS OF FACT

1.  The veteran currently has esophageal reflux disease that 
is related to his service-connected PTSD.  

2.  The veteran does not currently have a separate disability 
of chronic fatigue that is related to active service or to 
service-connected disability.

3.  A February 1986 RO decision granted service connection 
for shell fragment wounds of the chest, arm, and left hip, 
assigning a noncompensable evaluation, and the veteran did 
not appeal that decision; the veteran submitted a claim for 
increased ratings for service-connected disabilities in July 
1998 and withdrew his claim for increased ratings for 
service-connected disabilities in October 1998.  

4.  The veteran first reopened his claim for an increased 
rating for shell fragment wounds of the chest, left arm, and 
left leg on July 6, 2000; a May 2001 RO decision allowed 
compensable evaluations for shell fragment wounds of the 
chest, left wrist, and left thigh, effective July 6, 2000.  

5.  It is not factually demonstrated that an increase in the 
veteran's service-connected shell fragment wounds of the 
chest, left wrist, and left thigh occurred during the year 
prior to July 6, 2000.


CONCLUSIONS OF LAW

1.  Gastroesophageal reflux disease is proximately due to the 
veteran's service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310(a) 
(2005).

2.  Chronic fatigue disability was not incurred in or 
aggravated during active service and is not proximately due 
to or the result of service-connected disability.  
38 U.S.C.A. § 1110, 1131, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.310, 4.88a (2005).  

3.  The criteria for an effective date prior to July 6, 2000, 
for compensable evaluations for shell fragment wounds of the 
chest, left wrist, and left thigh have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.400 (o) (1) (2), 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 7804 (2002) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury or that 
service-connected disease or injury has chronically worsened 
the disability for which service connection is sought.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  

Reflux Disease

The report of a March 2003 VA examination reflects an 
impression that includes gastroesophageal reflux disease.  
The examiner indicates that it is not clear whether the 
veteran's symptoms are related to medication taken for his 
service-connected PTSD, although his symptomatology did seem 
to worsen along the same time line as when the veteran 
started taking that medication.  

A March 2005 VA treatment record, completed by a VA staff 
psychiatrist, notes that the veteran has a history of 
gastroesophageal reflux disease.  It indicates that the 
veteran described a worsening of his gastroesophageal reflux 
disease in association with his service-connected PTSD.  
Reference is made to an article describing potential 
physiology behind an association of PTSD and conditions such 
as gastrointestinal illness.  The VA staff psychiatrist 
concludes that it appears likely, and certainly at least as 
likely as not, that the veteran's gastroesophageal reflux 
disease has been caused or aggravated by his service-
connected PTSD.  

There is competent medical evidence indicating the veteran 
currently has gastroesophageal reflux disease and competent 
medical evidence indicating that it is not clear if the 
gastroesophageal reflux disease has been caused by medication 
taken for his service-connected  PTSD.  There is competent 
medical evidence indicating that the veteran's service-
connected PTSD has caused or aggravated his gastroesophageal 
reflux disease.  With the evidence in equipoise, the Board 
concludes that the veteran's gastroesophageal reflux disease 
is proximately due to or has been chronically worsened by his 
service-connected PTSD.  Accordingly, service connection for 
gastroesophageal reflux disease is warranted as being 
secondary to the veteran's service-connected PTSD.  38 C.F.R. 
§ 3.102 (2005).

Chronic Fatigue

For VA purposes, the diagnosis of chronic fatigue syndrome 
requires:  (1)  New onset of debilitating fatigue severe 
enough to reduce daily activity to less than 50 percent of 
the usual level for at least six months; and (2) the 
exclusion, by history, physical examination, and laboratory 
tests, of all medical conditions that may produce similar 
symptoms; and (3) six or more of the following:  (i) acute 
onset of the condition, (ii)  low grade fever, (iii) 
nonexudative pharyngitis, (iv) palpable or tender cervical or 
axillary lymph nodes, (v) generalized muscle aches or 
weakness, (vi) fatigue lasting 24 hours or longer after 
exercise, (vii) headaches (of a type, severity, or pattern 
that is different from headaches in the pre-morbid state), 
(viii) migratory joint pains, (ix) neuropsychologic symptoms, 
or (x) sleep disturbance.  38 C.F.R. § 4.88a.

Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  Therefore, the 
Board must evaluate the medical evidence of record.   

There is no competent medical evidence of record which 
reflects that the veteran has been diagnosed with chronic 
fatigue as chronic fatigue syndrome, or as a separate 
disability, separate and apart from other disabilities.  
While a September 2001 letter from a VA physician, referring 
to the veteran's participation in the VA Agent Orange 
Registry, indicates that other items were discussed, 
including a history of chronic fatigue, a diagnosis of 
chronic fatigue is not offered anywhere in the record as a 
separately diagnosed disability.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence").  

The March 2005 VA treatment record, previously referenced 
above, indicates that a VA staff psychiatrist had discussed 
the chronic fatigue the veteran has as a result of PTSD 
symptoms which include severely disturbed sleep.  While the 
psychiatrist observes that the veteran has a history of 
gastroesophageal reflux disease, the psychiatrist does not 
indicate that the veteran has any history of chronic fatigue 
as a separately diagnosed disability.  Although the VA staff 
psychiatrist indicates that the veteran's chronic fatigue is 
at least as likely as not been caused or aggravated by his 
PTSD, the examiner does not indicate that his chronic fatigue 
is a separate disability, separate and apart from his PTSD.  
Neither does the staff psychiatrist indicate that any of the 
necessary findings exist, as enumerated at 38 C.F.R. § 4.88a, 
to warrant the diagnosis of chronic fatigue syndrome.  
Rather, the staff psychiatrist identifies that the veteran's 
chronic fatigue is a result of his PTSD symptoms.  Therefore, 
the Board concludes that what the staff psychiatrist is 
saying, in March 2005, is that the veteran has chronic 
fatigue as part of his PTSD symptoms.

There is no competent medical evidence indicating that the 
veteran experienced the disability of chronic fatigue during 
his active service or that he has been identified as having 
chronic fatigue as a separately diagnosed disability, 
including chronic fatigue syndrome, subsequent to his active 
service.  On the basis of the above analysis, a preponderance 
of the evidence is against a finding that the veteran 
currently has a separate disability identified as chronic 
fatigue.  In the absence of any currently separately 
diagnosed disability of chronic fatigue, a preponderance of 
the evidence is against a finding that the veteran currently 
has chronic fatigue disability that is either related to his 
active service or to service-connected disability.  See 
38 C.F.R. § 4.14 (2005) (the same disability under various 
diagnoses is to be avoided).  Therefore, a preponderance of 
the evidence is against a claim for service connection for 
chronic fatigue, including as secondary to service-connected 
disability.

II.  Earlier Effective Date

A February 1986 RO decision granted service connection for 
shell fragment wounds of the chest, arm, and left hip, and 
assigned a noncompensable evaluation from May 13, 1985.  The 
veteran was notified of that action in March and April 1986, 
and his appellate rights, but he did not initiate an appeal 
and it became final.

In July 1998 the veteran submitted a signed statement 
indicating that he desired to apply for an increase in 
compensation.  In October 1998 he submitted a signed written 
statement indicating that he did not desire to pursue his 
recent claim requesting an increase in service-connected 
disability compensation.  On July 6, 2000, the veteran 
submitted a claim for an increased evaluation for the shell 
fragment wounds of the chest, left wrist, and left thigh.  A 
May 2001 RO decision granted compensable evaluations for 
shell fragment wounds of the chest, left wrist, and thigh, 
effective July 6, 2000.  

Once a formal claim for compensation has been allowed, 
38 C.F.R. § 3.157 (b)(1) (2005) provides, in pertinent part, 
that the date of a VA hospital or outpatient examination or 
the date of admission to a VA or a uniformed services 
hospital will be accepted as the date of receipt of claim.  
Further, 38 C.F.R. § 3.157(b)(2) provides that the date of 
receipt of evidence from a private physician or layman will 
be accepted as a claim.  Also, any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by VA from a claimant, his duly 
authorized representative, a member of Congress, or some 
person acting as a next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such an informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  The first communication received from the 
veteran following the February 1986 RO decision, indicating a 
desire to seek an increased evaluation for his shell fragment 
wounds of the chest, left wrist, and left thigh, was received 
in July 1998.  However, in October 1998 the veteran withdrew 
his claim for an increased rating.  The next communication 
received from the veteran following the October 1998 
withdrawal, indicating a desire to seek an increased 
evaluation for his service-connected shell fragment wounds of 
the chest, left wrist, and left thigh, was received on July 
6, 2000.

The veteran asserts that he should be entitled to an earlier 
effective date for a compensable evaluation from 1985 or 
1986, at the time service connection was originally granted.  
However, the claims that have been filed from the time of the 
RO decision in February 1986 through the claim filed on July 
6, 2000, have been set forth above.  Therefore, a 
preponderance of the evidence supports a finding that the 
first claim filed by the veteran, which was not withdrawn, 
following the final February 1986 RO decision, requesting an 
increase in the evaluation for his service-connected shell 
fragment wounds of the chest, left wrist, and left thigh, was 
received on July 6, 2000.  

Except as provided in paragraph (o) (2) of 38 C.F.R. § 3.400, 
the effective date of increased evaluations for compensation 
is the date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (o) (1).  The 
effective date of an increased evaluation will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date, otherwise, the 
effective date is the date of receipt of claim.  38 C.F.R. 
§ 3.400 (o) (2).

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 U.S.C.A. § 5110 (b) (2) and 
38 C.F.R. § 3.400 (o) (2) are applicable only where an 
increase in disability precedes a claim for an increased 
disability rating; otherwise, the general rule of 38 C.F.R. 
§ 3.400 (o) (1) applies.  See Harper v. Brown, 10 Vet. App. 
125, 126 (1997).  Thus, three possible dates may be assigned 
depending on the facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400 (o) (1)); 

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400 (o) (2));

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400 (o) (2)).

Harper, 10 Vet. App. at 126.  Thus, determining an 
appropriate effective date for an increased rating under the 
effective date regulations involves an analysis of the 
evidence to determine (1) when a claim for an increased 
rating was received and, if possible, (2) when the increase 
in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400 
(o) (2).

With consideration of the above analysis that the veteran's 
claim for an increased evaluation for shell fragment wounds 
of the chest, left wrist, and left thigh was received on July 
6, 2000, the general rule, as provided at 38 C.F.R. § 3.400 
(o) (1), is that the effective date of the award of an 
increased evaluation is the date of the veteran's claim, July 
6, 2000, or the date entitlement is shown, whichever is 
later.  The veteran has been awarded compensable evaluations 
from July 6, 2000.  Therefore, the focus of the Board's 
review at this time is whether it is factually ascertainable 
that the veteran experienced an increase in his service-
connected shell fragment wounds of the chest, left wrist, and 
left thigh during the year prior to July 6, 2000.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992); see also 
Harper v. Brown, 10 Vet. App. 125, 126 (1997) (holding that 
"38 U.S.C.A. § 5110 (b) (2) and 38 C.F.R. § 3.400 (o) (2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase")).  Therefore, in order to be assigned an 
effective date prior to July 6, 2000, for compensable 
evaluations for shell fragment wounds of the chest, left 
wrist, and left thigh, it must be factually ascertainable 
that the veteran's shell fragment wounds of the chest, left 
wrist, and left thigh underwent an increase during the year 
prior to July 6, 2000.  In determining whether or not an 
increase was factually ascertainable during the year prior to 
July 6, 2000, the Board will review the entirety of the 
evidence of record.  See Hazan v. Gober, 10 Vet. App. 511 
(1997); Swanson v. West, 12 Vet. App. 442 (1999).  

The veteran's shell fragment wounds of the chest,  left 
wrist, and left thigh have been evaluated under the 
provisions of Diagnostic Code 7804 in effect prior to August 
30, 2002.  Diagnostic Code 7804, effective prior to August 
30, 2002, provided that scars that were superficial, tender 
and painful on objective demonstration, warranted a 10 
percent evaluation.  

VA treatment records, dated in February and June 2000, during 
the year prior to July 6, 2000, do not reflect either that 
the veteran reported any changes with respect to shell 
fragment wounds of the chest, left wrist, and left thigh, or 
that there were any findings of changes with respect to the 
shell fragment wounds of the chest, left wrist, and left 
thigh.  

During the veteran's personal hearing before the undersigned 
in August 2005, at page 13, the veteran testified that his 
shell fragment wounds have been the same over the years.  

The RO found that the findings of tenderness and pain on the 
March 2001 VA examination supported a compensable rating.  
Neither the competent medical evidence nor the lay evidence 
indicates that the veteran's service-connected shell fragment 
wounds of the chest, left wrist, and left thigh increased in 
severity during the year prior to July 6, 2000.  Rather, both 
the competent medical evidence and lay evidence indicates 
that there was no increase in severity in the shell fragment 
wounds of the chest, left wrist, and left thigh during the 
year prior to July 6, 2000.  Consequently, the Board 
concludes that a preponderance of the evidence is against the 
assignment of an effective date prior to July 6, 2000, for a 
compensable evaluation for shell fragment wounds of the 
chest, left wrist, and left thigh.  



III.  Veterans Claims Assistance Act

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the veteran 
was provided notice of the VCAA, with respect to the service 
connection claims by letter in January 2003, prior to the 
initial AOJ decision in April 2003, and again by letter in 
May 2005.  With respect to the earlier effective date claim 
he was not provided initial VCAA notice until June 2003, 
after the initial AOJ decision.  Therefore, he is entitled to 
content complying notice and proper subsequent VA process.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
The VCAA notice, with respect to the earlier effective date 
issue, was initially provided by letter in June 2003 with 
further notice provided by letter in May 2005.  Further, the 
August 2003 and May 2004 statements of the case and March 
2005 supplemental statement of the case provided the veteran 
with VCAA implementing regulations.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
(b) must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. at 120-121.  

Here, the Board finds that any defect with respect to the 
timing of the notice with respect to the issue of an earlier 
effective date is harmless error.  The January and June 2003 
and May 2005 letters to the veteran, together with the 
statements of the case and supplemental statement of the 
case, informed the veteran of the evidence he needed to 
submit, including informing him that he should submit any 
evidence in his possession that he believed would support his 
claims.  He was also informed of the evidence necessary to 
substantiate his claim, as well as who was expected to 
provide what evidence. 

The veteran has had every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  He has been given ample time to respond to the 
letters and the statements of the case and supplemental 
statement of the case.

All that the VCAA requires is that the duty to notify has 
been satisfied, and that claimants are given the opportunity 
to submit information and evidence in support of their 
claims.  Once this has been accomplished all due process 
concerns have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
pre initial adjudication notice with respect to the earlier 
effective date issue is harmless error.

With respect to the VA's duty to assist, the RO has properly 
obtained or properly requested all treatment records 
identified by the veteran, including VA treatment records.  
The veteran has been afforded a personal hearing and a VA 
examination when necessary.  Except for the VA psychiatric 
examination with respect to the claim of service connection 
for chronic fatigue, there has been no other VA examination 
for that claimed disorder.  However, there is no competent 
medical evidence identifying chronic fatigue as a current 
diagnosed disability or that chronic fatigue exists as 
persistent or recurrent symptoms of disabilities separate 
from the veteran's service-connected PTSD.  Therefore, a 
medical examination is not warranted.  See 38 C.F.R. § 3.159 
(c) (4) (i) (A) (2005).

Thus, the Board finds that the VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  (Strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case, where such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided.  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claims.  



ORDER

Service connection for gastroesophageal reflux disease is 
granted.

Service connection for chronic fatigue is denied.

An effective date prior to July 6, 2000, for compensable 
evaluations for service-connected shell fragment wounds of 
the chest, left wrist, and left thigh is denied.



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


